The defendant ■ was found guilty by verdict of the jury of the offense of carnal abuse of a female under the age of ten years. ITe excepted to the entire charge given to the jury, but in argument selected a portion which he claims to be erroneous. The court gave the following instruction asked by the defendant: “If you find from the evidence that the defendant was so drunk that he was incapable of forming an intent to commit the crime, you should find him not guilty,” adding: “drunkenness is not a defense in this sort of a charge, but you may take into consideration the fact of drunkenness as to capacity for forming intent required, that is, if you find from the evidence that the defendant was too drunk to entertain an intent to commit this crime, then you should find him not guilty.” Per curiam: The exception to the entire charge was too general to be considered by this court (Territory v. Johnson, 16 Haw. 758,) although we see no error in the charge. Exception overruled.